Case: 1:20-cv-01666 Document #: 5 Filed: 03/09/20 Page 1 of 2 PagelD #:46

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

ART ASK AGENCY,
Case No.: 20-cv-1666
Plaintiff,
Judge:
Vv.

THE INDIVIDUALS, CORPORATION
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON
SCHEDULE A HERETO,

Nem ue Nae ne ne Nae Ne ne ee ee Ne” Ne Nee”

Defendants.

PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT AND NOTIFICATION AS TO
AFFILIATES
PURSUANT TO FED R. CIV. P. 7.1 AND LOCAL RULE 3.2

Plaintiff ART ASK AGENCY (‘Plaintiff’), a nongovernmental corporate party, makes the
following disclosure pursuant to Federal Rules of Civil Procedure Rule 7.1 and Local Rules of the

United States District Court Northern District of Illinois Rule 3.2:

No parent corporation owns more than 5% of the stock of ART ASK AGENCY. No publicly
held corporation owns more than 5% of the stock of ART ASK AGENCY. ART ASK AGENCY
has no publicly held affiliates (as defined by LR 3.2).

Respectfully submitted,
Dated: March 9, 2020

By:  s/Michael A. Hierl
Michael A. Hierl (Bar No. 3128021)
William B. Kalbac (Bar No. 6301771)
Hughes Socol Piers Resnick & Dym, Ltd.
Three First National Plaza
70 W. Madison Street, Suite 4000
Chicago, Illinois 60602
(312) 580-0100 Telephone

mhierl@hsplegal.com

Attorneys for Plaintiff
Art Ask Agency
Case: 1:20-cv-01666 Document #: 5 Filed: 03/09/20 Page 2 of 2 PagelD #:47

CERTIFICATE OF SERVICE

The undersigned attorney hereby certifies that a true and correct copy of the foregoing
Plaintiff's Corporate Disclosure Statement and Notification as to Affiliates was filed electronically
with the Clerk of the Court and served on all counsel of record and interested parties via the CM/ECF
system on March 9, 2020.

s/Michael A. Hierl

 
